DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 8-10 - are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (8,966,850) in view of Turner (4,499,702) and Quinlan (9,059,348)
1.	Jenkins teaches a roofing system 1580, comprising:
PV modules (elements 1560 form a module when combined) with photovoltaic cells (1560, Fig. 15), 
wherein each of the plurality of photovoltaic cells has a constant photovoltaic cell width, see Fig. 15 showing they are all the same width; and
roofing shingles (“bituminous roofing substrate”) proximate the PV modules (the PV cells are on over-pressed zones 1520) having a top surface and a bottom surface, the roofing shingle having an exposure zone at a lower end of the top surface and a headlap zone (the top half, Fig. 15) at an upper end of the top surface, 
wherein a plurality of slots extends from the lower end toward the headlap zone, 
wherein the plurality of slots defines a plurality of tooth portions (the tabs) therebetween, 
wherein a first one of the plurality of tooth portions (the second of the four tabs on the shingle) has a first side that is defined by a first one of the plurality of slots and a second side that is defined by a second one of the plurality of slots that is adjacent to the first one of the plurality of slots, 
wherein the first one of the plurality of tooth portions has a first width (the tab width) that is measured from the first one of the plurality of slots to the second one of the plurality of slots,
wherein the at least some of the roofing shingles do not include a PV cell (col. 2, lines 55-61).
Jenkins does not teach wherein the first width is the photovoltaic cell width,
wherein a second one of the plurality of tooth portions has a first side that is defined by a third one of the plurality of slots and a second side that is defined by a fourth one of the plurality of slots that is adjacent to the third one of the plurality of slots, 
wherein the second one of the plurality of tooth portions has a second width that is measured from the third one of the plurality of slots to the fourth one of the plurality of slots, and
wherein the second width is the photovoltaic cell width multiplied by a first positive integer that is greater than 1, 
wherein a third one of the plurality of tooth portions has a first side that is defined by a fifth one of the plurality of slots and a second side that is defined by a sixth one of the plurality of slots that is adjacent to the fifth one of the plurality of slots, 
wherein the third one of the plurality of tooth portions has a third width that is measured from the fifth one of the plurality of slots to the sixth one of the plurality of slots, and
 wherein the third width is the photovoltaic cell width multiplied by a second positive integer that is 3 greater than 1 and different than the first positive integer. 
Turner teaches that the nominal width of all tabs is a whole number multiple of 10 mm, 10 mm being essentially the width of a theoretic (narrowest) base tab, all other tabs being multiples of 10mm (“the nominal width of any tab of any shingle in the set, i.e., the tab width when the slots are considered to be slits of no width, is a whole number multiple of 10 mm., although this would not have to be so”), col. 1, lines 64-67. 
Claim 1 recites PV modules with photocells located on shingle teeth, the cells all having the same width, a first shingle tooth width being the cell width (it is one cell wide) and a second tooth width being the cell width multiplied by a first integer (2, 3, 4, etc. times the first cell width), a third tooth width having a cell width that is the cell width multiplied by a second integer different than the first, some shingles not including a cell.
To summarize Jenkins in view of Turner, Jenkins teaches PV modules with constant width photocells located on shingle teeth, col. 19, lines 43-44, a first shingle tooth (the leftmost tooth with cell 1560, Fig. 15) width being the cell width (Fig. 15), a second tooth (the tooth to the right of the first), and a third tooth (the tooth to the right of the second), some shingles not including a cell, col. 2, lines 55-61. 
Jenkins does not teach the second tooth width being the cell width multiplied by a first integer, and a third tooth width having a cell width that is the cell width multiplied by a second integer different than the first. 
Turner teaches a first shingle tooth width (10mm), a second tooth width being the first shingle tooth width multiplied by a first integer and a third tooth width being the second tooth width multiplied by a second integer. Thus, Turner teaches tab widths that are multiples of an integer. As such, to achieve the benefit of eliminating “objectionable repeating patterns on the roof”, col. 2, line 44, a Jenkins in view of Turner system must have either different width cells to fit on the corresponding teeth, which is essentially what is claimed, or a plurality of single width cells (Jenkins teaches only one width) on the corresponding teeth. 
Quinlan teaches a module (the entire assembly of cells shown in Fig. 8A) with cells on blocks (blocks 802 and 804 are analogous to the teeth) such that a first block 802 has a single, nominal, width cell thereupon and a second block 804 (having a double cell thereupon), the second block width being the nominal cell width multipled by 2, Fig. 8A. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Turner tooth configuration in Jenkins (with the Quinlan-taught cell width integer relationship) to eliminate “objectionable repeating patterns on the roof”, col. 2, line 44, and reduce or eliminate lines that would show between a Jenkins in view of Turner shingle (by forming modules out of cells with cell widths that are integer multiples of the nominal cell width as taught by Quinlan) that had only one cell width, only one cell width being taught by Jenkins. 
As to the claimed third tooth having a width being the cell width multiplied by a second, different, integer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a third tooth having a width being the cell width multiplied by a second, different, integer, to allow for enhanced elimination of objectionable repeating patterns on the roof by increasing the number of different cell/tooth widths. 
Finally, Applicant has not apparently shown criticality for the widths of the cells on the teeth being integer multiples of a first, or nominal, width. Importantly, Examiner indicates that criticality for the Quinlan widths of the blocks being integer multiples of a first, or nominal, width cell is apparently manufacturing efficiency.    

2.	Jenkins in view of Turner and Quinlan does not expressly teach a fourth one of the plurality of tooth portions has a first side that is defined by a seventh one of the plurality of slots and a second side that is defined by a eight one of the plurality of slots that is adjacent to the seventh one of the plurality of slots, and wherein the fourth one of the plurality of tooth portions has a fourth width that is measured from the seventh one of the plurality of slots to the eight of the plurality of slots, wherein the fourth width is the photovoltaic cell width multiplied by 0.5 and by a third positive integer that is greater than 1 and different than each of the first positive integer and the second positive integer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make such a cell with a cell width multiplied by 0.5 and by a third positive integer for enhanced course-to-adjacent- course tab pattern variation.
Examiner indicates that the claimed width being the cell width multiplied by 0.5 and by a third positive integer is considered a matter of obvious design choice, as In some embodiments, each of the tooth portions 324, 326, 328, 330, 332, 334 has a width that is an integer multiple of the cell width 237. 

3.	Jenkins in view of Turner and Quinlan does not expressly teach each of the first and second positive integers is selected from the group consisting of 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20. However, depending on the overall length of the shingle, such a shingle could have tabs that are multiples of several different integers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a shingle with the various integers for large variations in shingle tab width within one shingle for enhanced tab pattern variation. 

4.	Jenkins in view of Turner and Quinlan teaches the system of claim 1, Jenkins further teaching the shingle comprises asphalt, col. 1, line 10.

5.	Jenkins in view of Turner and Quinlan teaches the system of claim 4, Jenkins further teaching the shingle comprises embedded granules, col. 4, line 13. 

8.	Jenkins in view of Turner and Quinlan teaches the system of claim 1, Turner further teaching first and second shingles, wherein an arrangement of the tooth portions of the second roofing shingle is not identical to an arrangement of the tooth portions of the first roofing shingle, col. 1, line 57. 

9.	Jenkins in view of Turner and Quinlan does not teach an arrangement of the tooth portions of the roofing shingles is identical to an arrangement of the tooth portions of the roofing shingle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for an arrangement of the tooth portions of the second roofing shingle to be identical to an arrangement of the tooth portions of the roofing shingle for variation in tab width in the shingle, but also pleasing uniformity between shingles. 
Examiner indicates that the claimed identical relationship is considered a matter of obvious design choice, as not identical is recited in claim 8. 

10.	Jenkins in view of Turner and Quinlan teaches the system of claim 1, Turner, Fig. 1, further teaching the third one of the plurality of slots is a same one of the plurality of slots as the second one of the plurality of slots, and wherein the first one of the plurality of tooth portions is adjacent to the second one of the plurality of tooth portions because the claim describes the relationship between any two adjacent Turner (or Jenkins in view of Turner and Josey) teeth. 

Claims 11-14 - are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Turner and Quinlan and in further view of Hacker (8,118,109). 
11-14.	Jenkins in view of Turner and Quinlan does not teach a wireway configured to be positioned between adjacent first and second PV modules, wherein the wireway is configured to enclose at least one electrical cable, wherein a width of the wireway as measured in a horizontal direction between the modules is the photovoltaic cell width multiplied by two, wherein the wireway includes a dark colored portion and a light colored portion, wherein the light colored portion extends across the wireway in a vertical direction that is perpendicular to the horizontal direction, wherein the light-colored portion is positioned at an edge of the wireway that is adjacent to the photovoltaic module, wherein the light-colored portion is positioned halfway intermediate an edge of the wireway that is adjacent to the photovoltaic module and an edge of the wireway that is adjacent to the further photovoltaic module, wherein the wireway further comprises a further light colored portion extending across a bottom edge of the wireway in the horizontal direction. Hacker, Fig. 1, teaches that it is old in the art to configure a utilityway to be positioned between shingle courses, wherein the utilityway is configured to enclose at least one utility (water line), wherein a width of the way as measured in a vertical direction between the shingles is the shingle width multiplied by two (Fig. 1 shows essentially such a relationship) wherein the way includes a dark colored portion (the lines delineating segments 30) and light colored portions (the white rectangular segments) as claimed, col. 7, lines 40-50. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a Hacker type cover in Jenkins positioned vertically to conceal the wires between modules and have a faux shingle appearance in the same way Hacker teaches such a cover oriented horizontally and presenting the claimed edge-located light colored portions.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on new reference, Quinlan, for the teaching or matter specifically challenged in the argument.
Regarding the argument that “there is no indication that modifying Jenkins’s shingle based on Turner would have resulted in a first tooth portion whose width is the photovoltaic cell width”, such structure is taught by Jenkins because as show at least in Fig. 15, a tooth portion (any of the teeth) have a width that is the photovoltaic cell width, the cell width being essentially a nominal width as described above, such nominal width cell corresponding directly, and being proximate to, the Turner nominal width tooth for a PV shingle that eliminates objectionable repeating patterns on the roof and includes on the second, third, etc. teeth, blocks like Quinlan block 804 that have a width that is an integer multiple of the first, or nominal, block/cell width for eliminating the visible gap that would exist between adjacent nominal width cells (Jenkins only teaches one cell width, an essentially nominal cell width, although each tooth may have more than just one nominal width cell as disclosed) as described above.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pulte (6,550,215) teaches sections, the total lengths of which are approximately whole integer multiples of a single member width”, “Note that with wall sections 22a, and 22b, the total lengths are approximately whole integer multiples of a single pan member width”, Fig. 15. 
Cantarano (6,176,059) teaches “panels have a set of specific (width)…wherein n is an integer which increases by one”, col. 5, lines 54-58, such system comprising modules (either of the two first vertical wall members in the second course) arranged in adjacent courses 
Salam (8,733,036) teaches “Photovoltaic panels are generally rectangular in plan and, when located on an assembly of frames, the panels are positioned end to end lengthwise of the assembly with their major axes normal to the major axis of each frame. This means that the overall length of the required assembly can be varied simply by cutting a frame lengthwise to the required width and interlocking this cut frame section to another frame of the assembly so that the overall length of the assembly is commensurate with a multiple of the widths of the panels.”, col. 7, lines 34-43. 
De Ridder (10,738,473) teaches “A solar shading module for shading direct sunlight, said module comprising: a frame; an array of shading panels; and a solar tracking system configured to move the shading panels in order to follow the sun, wherein m and n are integer values”, which is relevant to at least claims 1 and 15. 
Younan (5,437,735), Fig. 4B, is relevant to at least claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633